ORDER

PER CURIAM. _
AND NOW, this 5th day of June, 2003, the Petition for Allowance of Appeal is hereby GRANTED in part, but LIMITED to the issue of whether trial counsel was ineffective by failing to file a motion to suppress the evidence found in the second search of Michelle Wilkinson’s vehicle and in failing to object to that evidence being introduced into evidence. See “Statement Pursuant to Rule 1925(b) of Appellate Procedure,” p. 3, para. 2a. The matter is REMANDED to the Superior Court for consideration and determination of this is*630sue. In all other respects, the Petition for Allowance of Appeal is DENIED.